Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Vasudevay LLC
d/b/a Town News and Tobacco,

Respondent.
Docket No. C-15-3873
FDA Docket No. FDA-2015-H-3077
Decision No. CR4593

Date: April 26, 2016

INITIAL DECISION

I sustain the determination of the Centers for Tobacco Products of the United
States Food and Drug Administration (CTP) to impose a civil money penalty of
$5,000 against Respondent, Vasudevay LLC, d/b/a Town News and Tobacco.

I. Background

Respondent requested a hearing in order to challenge CTP’s determination to
impose a $5,000 civil money penalty against it. The parties rested their cases
based on written submissions. CTP filed a brief and three proposed exhibits that
are identified as CTP Ex. 1-CTP Ex. 3. Respondent filed a brief. I receive CTP
Ex. 1-CTP Ex. 3 into the record.
II. Issues, Findings of Fact and Conclusions of Law
A. Issues
The issues are whether:

1. Respondent marketed and sold tobacco products in violation of
federal law;
2. Acivil money penalty of $5,000 is reasonable.

B. Findings of Fact and Conclusions of Law

CTP determined to impose a civil money penalty against Respondent pursuant to
the authority conferred by the Federal Food, Drug, and Cosmetic Act (Act) and
implementing regulations at Part 21 of the Code of Federal Regulations (C.F.R.).
The Act prohibits the misbranding of tobacco products while they are held for sale
after shipment in interstate commerce. 21 U.S.C. § 331(k). The Food and Drug
Administration and its agency, CTP, may seek civil money penalties from any
person who violates the Act’s requirements as they relate to the sale of tobacco
products. 21 U.S.C. § 331(f)(9). The sale of tobacco products to an individual
who is under the age of 18 and the failure to verify the photographic identification
of an individual who is not over the age of 26 are violations of implementing
regulations. 21 C.F.R. §§ 1140.14(a), (b)(1). Additionally, having a self-service
display of tobacco products in a facility that allows access to minors is a violation
of implementing regulations. 21 C.F.R.§ 1140.16(c).

CTP alleges that Respondent committed multiple violations of the Act and
implementing regulations and Respondent does not dispute CTP’s allegations of
noncompliance. CTP asserts, and Respondent admits, that Respondent sold
tobacco products to minors on two occasions, failed to verify the purchaser’s
identification on one occasion, and maintained a self-service display of tobacco
products in its facility on two occasions. Respondent’s Answer; CTP Ex. 1.
Specifically, on March 10, 2014 and again on May 6, 2015, Respondent sold
tobacco products (cigarettes) to minor purchasers and, on March 10, 2014 failed to
verify the minor’s identification. CTP Complaint; CTP Ex. 2 at 1-2. Respondent
had a self-service tobacco display in its facility on March 11, 2014, and October 9,
2013. CTP Ex. 2 at 2-4. The admitted violations add up to a total of five
violations of the Act and implementing regulations over a period of about 19
months.

CTP bases its civil money penalty determination of $5,000 on several factors.
First, it argues that Respondent’s noncompliance was egregious; constituting
multiple violations of the Act and regulations over a sustained period of time
notwithstanding the fact that Respondent had been warned explicitly against
violating the law. Second, CTP asserts that Respondent’s violations were serious
because they involved selling a highly addictive and medically dangerous product
to minors. Finally, CTP contends that the penalty of $5,000 is not so large as to
comprise an unduly onerous burden on Respondent. CTP points out that
Respondent earned substantial profits in 2013 and 2014 (gg and
respectively). CTP Brief at 8.

Respondent’s only argument is to assert that a penalty of $5,000 would have a
substantial adverse financial impact on Respondent and its proprietor.
Respondent’s owner, Darshan Bhatt, acknowledges that his business made a profit
but argues that all of the profits earned by Respondent go to pay his personal bills
and expenses.

I do not find Respondent’s argument to be a sufficient basis for reducing the civil
money penalty amount. The undisputed facts are that Respondent egregiously
violated the law and did so despite being warned not to. They show also that
Respondent put the health and safety of minors at risk with its multiple violations.
And, they show that Respondent has the wherewithal to pay the penalty amount
despite its protestations to the contrary. Respondent earned substantial income in
2013 and 2014. It has not proven that its assets and financial resources are
insufficient to pay the penalty amount.

/s/
Steven T. Kessel
Administrative Law Judge

